 



Exhibit 10.3

THE LIBERTY CORPORATION
SUPPLEMENTAL EXECUTIVE SAVINGS PLAN
as Amended and Restated
Effective December 31, 2004

     The Liberty Corporation (“Liberty”) and the participating affiliates and
subsidiaries of Liberty identified on Schedule A (the “Affiliates”) hereby adopt
The Liberty Corporation Supplemental Executive Savings Plan as amended and
restated (the “Plan”) effective as of December 31, 2004. For periods commencing
on or after January 1, 2005, and until the Plan can be formally amended, the
Plan shall be operated and administered in accordance with a good faith
interpretation of new Section 409A of the Internal Revenue Code.

Article 1

     A. Purpose: The primary purpose of the Plan is to provide supplemental
retirement benefits for a select group of Liberty’s management or highly
compensated employees, by among other things, allowing eligible employees to
defer a portion of their compensation otherwise payable for services rendered to
Liberty.

     B. Effective Date: This Plan is amended and restated as of Closing Date.

Article 2

Eligibility and Enrollment

     Any employee of Liberty or an Affiliate who is (i) a Highly Compensated
Employee as defined in Section 414(q) of the Internal Revenue Code of 1986, as
amended (the “Code”); and (ii) eligible to participate in The Liberty
Corporation Retirement and Savings Plan (the “RSP”), may be nominated for
participation in the Plan. The Chief Executive Officer and the President of
Liberty, each in his or her sole discretion, shall nominate employees for
eligibility to participate in the Plan. The Compensation Committee of the Board
of Directors, in its sole discretion, shall designate the nominated employees
who are eligible to enroll in the Plan.

     An eligible employee may enroll as a Participant in the Plan by completing
an enrollment form made available by Liberty. No eligible employee shall be
entitled to any benefit or contribution under the Plan until he or she has
completed an enrollment form.

Article 3

     A. Elective Deferral Contributions: An eligible employee may make either or
both of the following elections:

     (i) an eligible employee may elect to defer the receipt of a portion of his
or her income for each calendar year, or for a portion of the calendar year,
beginning on and after the employee’s election date; and

     (ii) an eligible employee may elect to defer the receipt of all or any
portion of salary reduction, after-tax or matching contributions originally
contributed on behalf of the employee to the RSP but which would be distributed
to the employee under the terms of the RSP by reason of the application of
(a) the limitation on elective deferrals under Code section 402(g), (b) the
average deferral percentage (“ADP”) test under Code section 401(k); (c) the
actual contribution percentage (“ACP”) test under Code section 401(m); or
(d) the limitations on annual additions under Code Section 415.

46



--------------------------------------------------------------------------------



 



     The amount of the deferrals shall be credited to a Deferred Compensation
Account in accordance with Paragraph C hereof.

     Initial elections by employees first eligible to participate in the Plan
after the Effective Date may be made and become effective as of the date the
employee first meets the eligibility requirements set forth in Article 2.
Modifications to Participants’ existing deferral elections must be made prior to
January 1 of any year and will become effective as of the next following January
1. Once an election to defer income under this Plan has become effective, that
election will remain in effect until such further time as the election may be
modified in accordance with the preceding sentence or revoked.

     During the course of any calendar year, a Participant may revoke his or her
deferral election with respect to any future deferrals of his or her income for
such year. However, in the event that a Participant revokes his or her deferral
election, that employee will not be eligible to again defer the receipt of any
portion of his or her income under this Plan until the following calendar year.
Except as provided in this section, no other changes to any deferral election
shall be permitted under this Plan.

     Any election to defer amounts described in clause (ii) above must include
an assignment to Liberty of the payment of such amounts to be distributed from
the RSP, in accordance with Treas. Reg. Section 1.401(a)-13(e), and such
assignment may be revoked at any time prior to the date such amounts become
distributable. Any such revocation shall apply only to the next following
distribution from the RSP, unless otherwise specified.

     B. Additional Contributions:

     (i) Profit. Sharing Contributions. Each Participant under this Plan shall
receive a credit to his or her Deferred Compensation Account in an amount equal
to the difference, if any, between (a) the allocation the Participant would have
received under the terms of the RSP, if compensation under the RSP was
determined without regard to the limit imposed by Code Section 401(a)(17),
provided that in no event shall such compensation exceed $235,840 or such higher
amount as may be established by Liberty from time to time in its sole discretion
prior to the commencement of any calendar year; and (b) the actual allocation
credited to the Participant’s account under the terms of the RSP:

     (ii) Matching Contributions.

     (a) Each Participant whose compensation under the RSP is greater than the
dollar limit applicable under Code Section 401(a)(17) for any calendar year
shall have his or her Deferred Compensation Account credited with a contribution
for each such calendar year equal to the greater of:

     (1) the amount of salary reduction contributions made to this Plan in
accordance with Section 3.A.(i), but the amount shall not exceed 3% of the
amount of the Participant’s compensation (as determined under the RSP) which is
greater than the applicable limit under Code Section 401(a)(17) but less than
$235,840 or such higher amount as may be established by Liberty from time to
time in its sole discretion; or

     (2) 3% of the amount of the Participant’s compensation (as determined under
the RSP) which is greater than the applicable limit under Code
Section 401(a)(17) but less than $235,840 or such higher amount as may be
established by Liberty from time to time in its sole discretion, provided the
Participant has made Employee Before-Tax Contributions (as defined in the RSP)
to the RSP in an amount equal to either (a) the applicable limit under Code
Section 402(g) or (b) the limit on such contributions established under the
terms of the RSP.

     (b) Each Participant who (1) forfeits any portion of a matching
contribution under the RSP by reason of the application of the limitations of
the ACP test under Code section 401(m) and (2) has elected to contribute to this
Plan under Section 3.A(ii)(c) the amount which was contributed under the RSP but
would be distributed to him or her because it exceeds the amount allowable under
the ACP test, shall have his or her Deferred Compensation Account credited with
an amount equivalent to the matching contribution which was forfeited under the
RSP.

47



--------------------------------------------------------------------------------



 



     (iii) Excess Section 415 Contributions. Each Participant under this Plan
shall have his or her Deferred Compensation Account credited with an amount
equal to any “excess amount’’ (as determined under Section 4.10 of the RSP in
any calendar year). Notwithstanding the foregoing, no amount shall be credited
under this Section 3.B.(iii) if such amount is distributed to the Participant in
accordance with Treas. Reg. Section 1.415-6(b)(6)(iv), whether or not such
amount is contributed to this Plan pursuant to Section 3.A.(ii)(d).

     (iv) Other Contributions. Liberty, in its sole discretion, may make
additional contributions on behalf of any Participant in this Plan.

     C. Deferred Compensation Accounts: A separate bookkeeping account shall be
established and maintained for each Participant to reflect all amounts deferred
under this Plan. Each Participant’s account will be credited with earnings,
pursuant to Paragraph D hereof, until distribution of his or her account in
accordance with Article 4. Each Participant, shall be 100% vested in the
elective deferrals credited to his or her account. In the event any matching
contribution is credited to a Participant’s Deferred Compensation Account, the
Participant’s rights to such amount and any earnings attributable to such amount
shall be subject to the same vesting schedule as if the matching contribution
had been made to the RSP. Similarly, in the event any profit sharing
contribution is credited to a Participant’s Deferred Compensation Account, the
Participant’s rights to such amount and any earnings attributable to such amount
shall be subject to the same vesting schedule as if the profit sharing
contribution had been made to the Participant’s account under the RSP.

     D. Earnings Credit. Each Participant shall be entitled to designate target
investments for amounts credited to his or her Deferred Compensation Account.
The purpose of the target investment is to allocate earnings and losses to a
Participant’s account as if his or her account were actually invested in the
selected target investments. Liberty shall designate, in its sole discretion,
the target investment options from which a Participant may chose, the rules for
allocating portions of a Participant’s account among the target investments, and
the rules for a Participant to change the allocation of the Participant’s
account among the target investments. The target investment options and the
election rules shall be designated in such employee communications as Liberty
deems appropriate, and Liberty reserves the right at any time to add or remove
any target investment option or change any rule. A Participant’ s designation of
a particular target investment only shall affect the calculation of earnings and
losses on the Participant’s account, and shall not in any manner require Liberty
to invest any assets in such target investment.

Article 4

     A. Benefits: Following a Participant’s termination of employment with
Liberty, Liberty shall pay the Participant the vested balance of his or her
deferred compensation account in the form selected by the Participant in
accordance with Paragraph C of this Article.

     B. Death Benefits: If a Participant dies before receiving all payments due
under the Plan, Liberty shall pay the vested balance of the Participant’ s
account to the Participant’ s beneficiary. The designation of a beneficiary
shall be made in writing by the Participant and shall be filed with Liberty
prior to the Participant’s death. In the absence of a written beneficiary
designation, or in the event all of an individual’s designated beneficiaries
predecease the Participant without designation of a contingent beneficiary, the
Participant’s estate shall be the beneficiary. This benefit shall be paid to the
designated beneficiary in accordance with the Participant’s election pursuant to
Paragraph C of this Article.

     C. Distribution Election: A Participant may elect, in his or her sole
discretion, to have the vested balance of his or her account paid in any form of
benefit offered under the RSP as of the date the Participant makes an election
in accordance with this paragraph, except that on and after January 1, 2002, a
Participant may not elect to have his or her vested account balance paid in the
form of an annuity or a combination of a lump sum and annuity. A Participant may
elect to have his or her benefit payments commence at any time following his or
her retirement under the RSP. Notwithstanding the foregoing, benefit payments
must commence no later than the April 1 following the calendar year in which the
Participant attains age 70 1/2. Distributions paid by reason of death,
disability or termination of employment (other than retirement) shall commence
within one-year following the Participant’s death, disability or termination of
employment. Each Participant must file with Liberty when he or she first begins
participation in the Plan an initial distribution election specifying both the
form of benefit distribution and the time for commencement of retirement

48



--------------------------------------------------------------------------------



 



benefits. A Participant may change his or her election but such change shall not
be effective, unless the employee remains employed with Liberty or its
affiliates for at least one year after the revised election is filed with
Liberty. In the absence of a valid election, any benefit under this Plan shall
be paid in a lump-sum.

Article 5

Hardship Withdrawal

     In the event that a Participant suffers an unforeseeable, immediate and
heavy financial need that cannot reasonably be met from other sources, the
Participant shall be permitted to withdraw from his or her Deferred Compensation
Account an amount equal to that needed to meet the immediate and heavy financial
need and to pay any income taxes on the withdrawal. The Participant must first
submit a written withdrawal request to Liberty explaining the nature of the
hardship and the amount required to meet the financial need. The Participant
will be required to certify that the need cannot be reasonably met from other
sources. The determination of hardship and lack of availability of funds from
other sources will be made by Liberty, in its sole discretion, in accordance
with applicable Internal Revenue Service guidance regarding rules for granting
hardship withdrawals under this type of plan.

Article 6

Funding

     Liberty’s obligations under this Plan shall be general obligations of
Liberty and shall not be secured in any manner. No asset of Liberty shall be
placed in trust or in escrow or otherwise physically or legally segregated for
the benefit of any Participant or his or her spouse or beneficiaries and the
eventual payment of benefits under this Plan shall not be secured by the
issuance of any negotiable instrument or other evidence of indebtedness of
Liberty. No Participant, beneficiary or other person shall be deemed to have any
property interest, legal or equitable, in any specific assets of Liberty as a
result of the benefits provided by this Plan. To the extent that any person
acquires any right to receive payments under this Plan, that right shall be no
greater than, nor shall it have any preference or priority over, the rights of
any unsecured general creditor of Liberty. In no event shall any of the
directors, officers or employees of Liberty or an Affiliate be liable in their
individual capacities to any person for the payment of benefits under the Plan.

Article 7

Assignment

     No payments, benefits or rights under this Plan shall be subject in any
manner to any attachment, garnishment, levy or other lien or collection or to
anticipation, sale, transfer, assignment, mortgage, pledge, encumbrance, charge
or alienation by any Participant, his or her beneficiary or any other person who
could or might possibly receive payments under this Plan. Any such prohibited
attempted attachment, assignment, alienation, encumbrance or transfer shall be
void.

Article 8

Administration

     Liberty shall be responsible for the administration of the Plan and shall
have the right, in its sole discretion, to interpret and construe the terms of
the Plan, including without limitation eligibility for benefits, terms of
payment and identity of beneficiary. Liberty may delegate responsibility for
administration of the Plan to one or more individuals as designated by the chief
executive officer.

     In the event that Liberty delegates the responsibility for administration
of the Plan to one or more individuals, Liberty shall indemnify the designated
administrators and their agents against, and agree to hold them harmless from,
any and all liabilities and damages (including reasonable attorneys’ fees and
expenses in defending against such liabilities and claims) incurred by the
individuals arising from any action or inaction on their part with respect to
the Plan taken in good faith, unless such liability or expense results from the
individual’s gross negligence or willful acts of commission or omission.

49



--------------------------------------------------------------------------------



 



Article 9

Claims Procedure

     If any benefits become payable under this Plan, the Participant (or the
designated beneficiary, in the case of the Participant’s death) shall file a
claim for benefits by notifying Liberty in writing. If the claim is completely
or partially denied, Liberty shall provide a written notice specifying the
reason for the denial, the provisions on which the denial is based and
additional material or information necessary to prove entitlement to benefits,
if any. Such written notice shall indicate the steps to be taken if a review of
the denial is desired.

     If a claim is denied and a review is desired, the claimant shall notify
Liberty in writing. In requesting a review, the claimant may review this Plan
and any related documents and submit any written issues and comments he or she
feels are appropriate. Liberty shall review the claim and provide a written
decision specifying the bases, for the decision. A claimant shall have no right
to appear in person, with or without an attorney, to make an oral presentation
of his or her initial claim or any subsequent appeal.

Article 10

Amendment and Termination

     This Plan may be amended or terminated at any time and in any respect by
Liberty upon written notice to the Participants and any other party entitled to
benefits under the Plan, provided that Liberty may not unilaterally reduce the
balance of any individual’s account determined as of the date written notice is
provided. Upon termination of the Plan, all benefits shall be distributed as
soon as practicable in the form of a lump sum.

     An Affiliate of Liberty may be added as a participating Affiliate only with
the consent of Liberty. An Affiliate’s participation may be terminated by
Liberty or by the Affiliate at any time, and absent the express consent of
Liberty, shall be automatically terminated on the date the controlling ownership
or proprietary interest of Liberty in such Affiliate is terminated.

Article 11

     A. Tax Consequences: The Plan is intended to postpone the application of
income taxes on amounts credited to the Deferred Compensation Accounts..
However, notwithstanding anything to the contrary, Liberty makes no
representation regarding the tax consequences of participation in this Plan.
Amounts contributed to or paid from the Plan may be subject to income, payroll
or other taxes, and Liberty may withhold taxes from any payment, as required
under federal, state and local laws.

     B. No Guarantee of Employment: Nothing contained in this Plan shall be
construed as an employment contract between Liberty or an Affiliate and any
employee, or as a right of any employee to continue in the employment of Liberty
or an Affiliate, or as a limitation on Liberty’s or an Affiliate’s right to
discharge any employee with or without cause.

     C. Incapacity: Liberty may, in its sole discretion, direct the payment of
any benefit otherwise due to a minor or other legally incompetent person, to any
other person who Liberty determines is an appropriate representative of the
intended recipient, including a custodian under a Uniform Transfers to Minors
Act or corresponding legislation, and the receipt by that representative shall
be a valid and complete discharge of all of Liberty’s duties with respect to
that benefit payment and in full satisfaction of all claims under the Plan.

     D. Governing Documents: In the event of a conflict between the Plan and any
administrative forms, employee communications or other documents relating to
this Plan, the terms of this Plan shall control.

50



--------------------------------------------------------------------------------



 



Article 12

Construction

          This Plan shall be construed according to the laws of the State of
South Carolina, except as superseded by Federal law. The invalidity of any
portion of this Plan shall not invalidate the remainder of the Plan, which shall
continue in full force and effect.

               IN WITNESS WHEREOF, The Liberty Corporation and the Affiliates
have caused this Plan to be executed by their duly authorized officers effective
as of the Closing Date.

              THE LIBERTY CORPORATION
 
       

  By:    

     
 
       
Attest:
       
 
                 
 
            COSMOS BROADCASTING CORPORATION
 
       

  By:    

     
 
       
Attest:
       
 
                 
 
       

51



--------------------------------------------------------------------------------



 



Schedule A

Employers participating in the Supplemental Executive Savings Plan:

     The Liberty Corporation
     Cosmos Broadcasting Corporation

52